                   EXHIBIT 82




                   EXHIBIT 82

Case: 20-03050   Doc# 129-9   Filed: 02/24/21   Entered: 02/24/21 04:14:33   Page 1
                                       of 22
           Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 1 of 19


 1     Debra I. Grassgreen (CA Bar No. 169978)
       Miriam Manning (CA Bar No. 178584)
 2     PACHULSKI STANG ZIEHL & JONES LLP
       150 California Street, 15th Floor
 3     San Francisco, CA 94111
       Telephone: (415) 263-7000
 4     Facsimile:     (415) 263-7010
       E-mail:        dgrassgreen@pszjlaw.com
 5                    mmanning@pszjlaw.com
 6     David J. Bradford (admitted pro hac vice)
       Terri L. Mascherin (admitted pro hac vice)
 7     JENNER & BLOCK LLP
       353 N. Clark St.
 8     Chicago, IL 60654
       Telephone: (312) 222-9350
 9     E-mail: dbradford@jenner.com
                tmascherin@jenner.com
10
       Counsel for Uber Technologies, Inc.
11

12                                      UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF CALIFORNIA
13                                         SAN FRANCISCO DIVISION

14     WAYMO LLC,                                                 Case No. 3:17-cv-00939-WHA
15                                        Plaintiff,              DEFENDANT UBER TECHNOLOGIES,
                                                                  INC.’S NOTICE OF MOTION AND
16                      v.                                        MOTION TO MODIFY THE INTERIM
                                                                  MODEL PROTECTIVE ORDER
17     UBER TECHNOLOGIES, INC.,
       OTTOMOTTO LLC, OTTO TRUCKING                               Hearing:
18     LLC
                                                                  Date: December 10, 2020
19                                        Defendants.             Time: 8:00 AM
                                                                  Place: Courtroom 12 19th Floor
20
                                                                  Judge: Honorable William H. Alsup
21

22     TO PLAINTIFF WAYMO LLC, ALL OTHER PARTIES, AND THEIR COUNSEL OF
23     RECORD:
24             PLEASE TAKE NOTICE1 that on December 10, 2020, at 8:00 a.m., or as soon thereafter as

25     this matter may be heard, in the United States District Court for the Northern District of California,

26

27     1
          Pursuant to GENERAL ORDER 72-6, In re: Coronavirus Disease Public Health Emergency, the Court will determine
28     whether to hold a hearing on the Motion or decide the matter on the papers. If the Court decides to conduct a hearing,
       it ZLll notify the parties prior to the hearing date.

                              MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
       DOCS_SF:104446.5
     Case: 20-0305085647/001
                        Doc#       129-9     Filed: 02/24/211       Entered: 02/24/21 04:14:33             Page 2
                                                      of 22
          Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 2 of 19


 1     San Francisco Courthouse, located at 450 Golden Gate Avenue, San Francisco, California 94102, in
 2     Courtroom 12, before the Honorable William H. Alsup, defendant Uber Technologies, Inc. does and
 3     hereby move for an order granting its Motion to Modify Interim Protective Order (“Motion”). By
 4     way of the Motion, Uber respectfully requests that the Court modify the “use” restrictions of
 5     Paragraph 7 of the Interim Model Protective Order (the “Protective Order”), in the above-captioned
 6     matter (the “Litigation”) including subsections 7.1 through 7.4, to allow the parties to the separate
 7     proceeding of Anthony Levandowski v Uber Technologies, Inc., N.D. Cal. Bankr., Adv. Pro. No. 20-
 8     03050 (HLB) (the “Adversary Proceeding”) to (a) review the Protected Materials for the purpose of
 9     evaluating whether they are relevant to the Adversary Proceeding, and (b) use (and produce in
10     discovery) such materials for prosecuting, defending, and attempting to settle the Adversary
11     Proceeding, pursuant to a substantially identical protective order already entered in the Adversary
12     Proceeding. In the alternative, Uber seeks the same relief but limited to a subset of the Protected
13     Materials identified below.
14            The Motion is based on this notice of motion and supporting memorandum of points and
15     authorities, the supporting declaration of Debra Grassgreen and accompanying exhibits, as well as
16     other written or oral argument that Uber may present to the Court.
17     DATED: November 5, 2020                         PACHULSKI STANG ZIEHL & JONES LLP
18                                                     By: /s/ Debra I. Grassgreen
                                                       Debra I. Grassgreen
19                                                     Miriam Manning
20                                                     and
21                                                     JENNER & BLOCK LLP
                                                       David J. Bradford
22                                                     Terri L. Mascherin
23                                                     Counsel for Defendant
                                                       Uber Technologies, Inc.
24

25

26

27

28

                           MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
       DOCS_SF:104446.5
     Case: 20-0305085647/001
                        Doc#   129-9    Filed: 02/24/212     Entered: 02/24/21 04:14:33       Page 3
                                                 of 22
            Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 3 of 19


 1                                                          TABLE OF CONTENTS
 2                                                                                                                                            Page
 3     PRELIMINARY STATEMENT .....................................................................................................1
 4     BACKGROUND .............................................................................................................................1
 5     ARGUMENT ...................................................................................................................................5
 6               I.         The Ninth Circuit Strongly Favors Providing Collateral Litigants
                            Access to Discovery in the Interests of Judicial Economy. .....................................5
 7

 8               II.        The Litigation Materials, or At Least A Significant Portion of
                            Them, Are Relevant to the Adversary Proceeding Because There
 9                          Is Substantial Overlap Between the Litigation and the Adversary Proceeding. ......7

10               III.       The Relief Sought Will Promote Judicial Economy and Efficiency. ......................9

11               IV.        In The Alternative, the Parties to the Adversary Proceeding Should
                            Be Permitted to Review and Use Specified Testimony and Record Materials......11
12
       CONCLUSION ..............................................................................................................................13
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
       DOCS_SF:104446.5
     Case: 20-0305085647/001
                        Doc#             129-9        Filed: 02/24/21i            Entered: 02/24/21 04:14:33                      Page 4
                                                               of 22
           Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 4 of 19


 1                                                       TABLE OF AUTHORITIES
 2                                                                                                                                       Page(s)
 3
       CASES
 4
       Beckman Indus., Inc. v. Int'l Ins. Co.,
 5       966 F.2d 470 (9th Cir. 1992).........................................................................................5, 6, 7, 10
 6     Foltz v. State Farm Mut. Auto. Ins. Co.,
         331 F.3d 1122 (9th Cir. 2003).......................................................................................5, 6, 7, 10
 7
       Olympic Refining Co. v. Carter,
 8       332 F.2d 260 (9th Cir. 1964)...................................................................................................5, 6
       United Nuclear Corp. v. Cranford Ins. Co.,
 9       905 F.2d 1424 (10th Cir. 1990)...............................................................................................5, 6
10     Wilk v. Am. Med. Ass’n,
         635 F.2d 1295 (7th Cir. 1980).....................................................................................................5
11
       OTHER AUTHORITIES
12
       8 Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal Practice and Procedure §
13        2044.1 (2d ed. 1994) ...................................................................................................................5
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                   MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
       DOCS_SF:104446.5
     Case: 20-0305085647/001
                        Doc#             129-9        Filed: 02/24/21ii           Entered: 02/24/21 04:14:33                     Page 5
                                                               of 22
          Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 5 of 19


 1                                       PRELIMINARY STATEMENT
 2            Through the relief sought in this Motion, Uber seeks to avoid the wasteful duplicative
 3     discovery that would result if it were forced to conduct the same discovery in the Adversary
 4     Proceeding that has already been conducted in this Litigation. If this Court modifies Paragraph 7 of
 5     the Protective Order to permit use of materials designated Confidential in this Litigation for purposes
 6     of the Adversary Proceeding, the use of the Protected Materials will be governed by a protective
 7     order entered in the Adversary Proceeding that is almost identical to the one entered in this
 8     Litigation. The protective order entered in the Adversary Proceeding contains the same categories of
 9     confidentiality and the same restrictions on the use and disclosure of the confidential materials.
10     Thus, for example, any materials marked Attorneys Eyes Only in this Litigation will continue to be
11     treated as Attorneys Eyes Only in the Adversary Proceeding, subject to the very same restrictions on
12     disclosure—but for the purpose of the Adversary Proceeding. This will fully protect the
13     confidentiality interests of any parties and non-party witnesses who testified or produced discovery
14     in this Litigation. In support of this Motion, Uber states as follows:
15                                               BACKGROUND
16            1.      This Court is familiar with the scope of this Litigation, which concerned allegations
17     that Anthony Levandowski (“Levandowski”) misappropriated trade secrets from Google and took
18     them to Google’s competitor, Uber. The Litigation involved Levandowski’s departure from Google,
19     Uber’s purchasing Ottomotto LLC (“Otto”) in which Levandowski had a substantial interest, Uber’s
20     efforts to ensure that Levandowski did not bring any of Google’s confidential information (including
21     Waymo’s confidential information) to Otto or Uber, and allegations that Google’s and Waymo’s
22     confidential information nevertheless was used by Levandowski or others acting under his direction
23     at Otto. The parties settled the Litigation on February 8, 2018, through a settlement agreement
24     signed by Uber, Otto, Google, Waymo (the business unit that now runs Google’s self-driving car
25     business), and Alphabet, Inc. (“Alphabet”) (the parent company of both Google and Waymo).
26            2.      As this Court is aware, Google also sued Levandowski in private arbitration. There,
27     Google alleged (among other things) that Levandowski was disloyal while still employed at Google,
28     and that he violated contractual, statutory, and other obligations to Google by competing and

                           MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
       DOCS_SF:104446.5
     Case: 20-0305085647/001
                        Doc#   129-9    Filed: 02/24/211    Entered: 02/24/21 04:14:33        Page 6
                                                 of 22
          Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 6 of 19


 1     soliciting Google employees. Google sought and ultimately obtained disgorgement of all the
 2     compensation it had paid to Levandowski during the period when Levandowski was engaging in
 3     unlawful conduct and breaching his obligations to Google. On December 23, 2019, the arbitration
 4     panel issued a corrected final award, nunc pro tunc as of December 6, 2019, finding that
 5     Levandowski had been disloyal and dishonest in his dealings with Google by concealing his
 6     competitive activities, and that he had obtained his $127 million Chauffeur Bonus only by
 7     concealing those competitive activities. It ordered him to disgorge an approximately $127 million
 8     bonus, together with other compensation, interest, attorneys’ fees, and costs. On March 4, 2020, the
 9     California Superior Court confirmed the arbitration award as a judgment against Levandowski in the
10     amount of approximately $179 million.
11            3.      On the same day the California Superior Court entered the judgment against
12     Levandowski (March 4, 2020), Levandowski filed for bankruptcy in the United States Bankruptcy
13     Court for the Northern District of California. (In re Anthony Scott Levandowski, No. 20-30242
14     (HLB) (Bankr. N.D. Cal.).) On April 1, 2020, Levandowski asserted claims against Uber for
15     indemnification of the $179 million judgment and also sought damages for an alleged breach of
16     contract. On April 13, 2020, Uber answered those claims and sought, among other things, a
17     declaration that the 2016 Indemnification Agreement that Levandowski relied on had been rescinded
18     in full. On July 6, 2020, Uber filed a proof of claim in Levandowski’s bankruptcy proceeding,
19     seeking, among other things, damages for Levandowski’s fraudulently inducing Uber to enter into
20     the Indemnification Agreement. Ultimately, Uber and Levandowski agreed to resolve all of the
21     disputes between them in the Adversary Proceeding. Thereafter, Google was permitted to intervene
22     with respect to one of Levandowski’s adversary claims, which seeks a declaratory judgment that
23     Uber may not rescind the Indemnification Agreement.
24            4.      On September 16, 2020, the Bankruptcy Court entered a protective order in the
25     Adversary Proceeding (“Adversary Proceeding Protective Order”) that is virtually identical to the
26     Protective Order that was entered in this Litigation. If the Court grants the Motion, Uber’s use of the
27     materials from this Litigation will be governed by the Adversary Proceeding Protective Order.
28

                          MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
       DOCS_SF:104446.5
     Case: 20-0305085647/001
                        Doc#   129-9    Filed: 02/24/212    Entered: 02/24/21 04:14:33       Page 7
                                                 of 22
          Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 7 of 19


 1            5.      Many of the same events underlying the Litigation are now at issue in the Adversary
 2     Proceeding because Uber is defending against Levandowski’s indemnification claim based in part
 3     upon Levandowski’s misconduct that was at issue in this Litigation. (See Ex. A, Uber’s Answer and
 4     Counterclaims to First Amended Complaint in Adversary Proceeding.) As discussed below, scores
 5     of witnesses who testified in this case have been identified in the Rule 26 disclosures in the
 6     Adversary Proceeding.
 7            6.      As the primary defendant in the Litigation, Uber already has possession of the
 8     complete record from the Litigation and all the materials produced in discovery. However, the
 9     Protective Order entered in this Litigation on March 16, 2017, which is the same as this Court’s
10     Model Order, contains restrictions that limit not only the disclosure of the Protected Material, but
11     also its use by the parties to the Litigation. Specifically, Section 7 provides that “[a] Receiving Party
12     may use Protected Material that is disclosed or produced by another Party or by a Non-Party in
13     connection with this case only for prosecuting, defending, or attempting to settle this litigation.”
14     (Dkt. 60, Protective Order 7.1 (emphasis added).)
15            7.      Because of the indisputable relevance to the Adversary Proceeding of portions of the
16     record and discovery in this Litigation, Uber seeks to review the record and discovery in this case
17     that is already in Uber’s possession and to use and produce relevant portions of it in the Adversary
18     Proceeding.
19            8.      Uber sought relief on this issue from Judge Blumenstiel, who is presiding over the
20     Adversary Proceeding. Specifically, Uber sought the enforcement of two subpoenas that it had
21     served on Waymo, requesting the production of materials from this Litigation for use in the
22     Adversary Proceeding. Even though all these materials are already in Uber’s possession, those
23     subpoenas were sent to Waymo (at Waymo’s request) based upon Waymo’s representation that it
24     would facilitate a possible agreement on such production if Uber made the request via subpoena.
25     Waymo and Levandowski opposed Uber’s requested relief before Judge Blumenstiel, as did Google.
26     Judge Blumenstiel ruled that Uber’s request was more properly presented to this Court, as the Judge
27     who entered the Protective Order in the Litigation.
28

                           MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
       DOCS_SF:104446.5
     Case: 20-0305085647/001
                        Doc#   129-9     Filed: 02/24/213    Entered: 02/24/21 04:14:33        Page 8
                                                  of 22
          Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 8 of 19


 1            9.      Judge Blumenstiel wrote in her Order that although Waymo, Google, and
 2     Levandowski acknowledge that there is factual overlap between the Adversary Complaint and this
 3     Litigation, the entire record in this case cannot be relevant to the Adversary Proceeding. (See Ex. E,
 4     Judge Blumenstiel’s Order). Uber submits that the optimal way for Uber to ascertain what material
 5     from this case is relevant to the Adversary Proceeding is for Uber to be permitted to review the
 6     entire record in this Litigation in order to make that assessment. As a party, Uber already has the
 7     record from this Litigation in its possession, and permitting Uber’s counsel to review it will not
 8     impose any burden on any other party or person. In the alternative, Uber requests permission to
 9     review that portion of the record that Uber believes is most likely to be relevant: specifically, the
10     testimony and document productions from witnesses identified in the Rule 26 disclosures in the
11     Adversary Proceeding together with certain expert reports and depositions discussed below.
12            10.     To date, Levandowski has served document requests and two interrogatories in the
13     Adversary Proceeding. (See Ex. F, Levandowski First Req. Produc., First & Second Interrog. Uber).
14     The document requests require Uber to produce, among other things, materials that it may use or rely
15     upon in the Adversary Proceeding. The interrogatories request Uber to identify all facts and
16     evidence that support its claim that Levandowski committed fraud or Post-Signing Specified Bad
17     Acts. Uber expects that testimony and evidence in this Litigation is responsive to both the
18     interrogatories and the document requests, but Uber is currently prohibited from reviewing
19     substantial parts of the record in this case in order to identify that evidence. Although Waymo has
20     consented to Uber reviewing a very small subset of materials from the Litigation relating to four
21     expert witnesses, that permission does not encompass substantial responsive material in which
22     Waymo or others have asserted confidentiality interests. Moreover, once Uber has the ability to
23     review the Waymo Litigation materials to determine what is responsive, Uber will need
24     Levandowski and Google to have permission to review the materials as well, so that it may produce
25     the materials in response to their discovery requests.
26

27

28

                           MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
       DOCS_SF:104446.5
     Case: 20-0305085647/001
                        Doc#   129-9     Filed: 02/24/214    Entered: 02/24/21 04:14:33         Page 9
                                                  of 22
          Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 9 of 19


 1                                                ARGUMENT
 2   I.      The Ninth Circuit Strongly Favors Providing Collateral Litigants Access To Discovery
             In The Interests of Judicial Economy.
 3
             11.     The Ninth Circuit strongly favors allowing access to discovery materials to meet the
 4
     needs of parties engaged in collateral litigation. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d
 5
     1122, 1131-34 (9th Cir. 2003); Beckman Indus., Inc. v. Int'l Ins. Co., 966 F.2d 470, 475 (9th Cir.
 6
     1992); Olympic Refining Co. v. Carter, 332 F.2d 260, 264-66 (9th Cir. 1964). As the Ninth Circuit
 7
     has explained, “[a]llowing the fruits of one litigation to facilitate preparation in other cases advances
 8
     the interests of judicial economy by avoiding the wasteful duplication of discovery.” Foltz, 331 F.3d
 9
     at 1131. For that reason, “where an appropriate modification of a protective order can place private
10
     litigants in a position they would otherwise reach only after repetition of another’s discovery, such
11
     modification can be denied only where it would tangibly prejudice substantial rights of the party
12
     opposing modification.” Id. at 1132 (quoting United Nuclear Corp. v. Cranford Ins. Co., 905 F.2d
13
     1424, 1428 (10th Cir. 1990)); see also Wilk v. Am. Med. Ass’n, 635 F.2d 1295, 1299 (7th Cir. 1980)
14
     (noting that particularly when the original litigation was of a large magnitude, the extreme
15
     wastefulness that would result from duplication of discovery militates strongly in favor of modifying
16
     the protective order); 8 Charles Alan Wright, Arthur R. Miller & Richard L. Marcus, Federal
17
     Practice and Procedure § 2044.1 (2d ed. 1994) (“Once entered, protective orders need not remain in
18
     place permanently, and they are not immutable in their terms. . . . Where modification is designed to
19
     enable litigants to use information in other cases, modification can serve important efficiency and
20
     litigation fairness goals.”).
21
             12.     The mere fact that a party or non-party relied upon the protective order in producing
22
     documents in the original litigation, without more, is not enough to justify a refusal to modify the
23
     protective order to “meet the reasonable needs of other parties in other litigation.” Beckman, 966
24
     F.2d at 475-76 (rejecting argument that protective order should not be modified because defendant
25
     had relied on it in voluntarily providing more disclosure than was required and in entering into
26
     consent decree). Moreover, even where a party opposing the modification of a protective order
27
     demonstrates a substantial confidentiality interest, “legitimate interests in privacy can be protected
28

                          MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#     129-9   Filed: 02/24/215 Entered: 02/24/21 04:14:33            Page 10
                                               of 22
       Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 10 of 19


 1   by putting the [collateral litigants] under the same restrictions as those contained in the original
 2   protective order.” Id. at 475(citing United Nuclear, 905 F.2d at 1428); accord Foltz, 331 F.3d at
 3   1133-34. In sum, “[w]here reasonable restrictions . . . will continue to protect an affected party’s
 4   legitimate interests in privacy, a collateral litigant’s request to the issuing court to modify an
 5   otherwise proper protective order . . . should generally be granted.” Foltz, 331 F.3d at 1132 (citing
 6   Beckman, 966 F.2d at 475; Carter, 332 F.2d at 265-66).
 7          13.     Here, allowing the parties to the Adversary Proceeding to use the Protected Materials
 8   from the Litigation will avoid the extremely wasteful duplication of discovery. As discussed further
 9   in Part II, there is a substantial overlap between the two proceedings in terms of the core nucleus of
10   events, the parties, and the witnesses; therefore, much of the discovery taken in the Litigation will be
11   relevant to the Adversary Proceeding. Furthermore, modifying the Protective Order will not
12   prejudice any party because the Adversary Proceeding is already governed by a protective order
13   equally as protective as the one entered in this Litigation. Accordingly, the Court should modify the
14   Protective Order to allow the use of the Protected Material in the Adversary Proceeding. See Foltz,
15   331 F.3d at 1132; Beckman, 966 F.2d at 475.
16          14.     At present, out of all the Litigation materials, Uber is permitted to review only (1) the
17   materials that bear no confidentiality designations by anyone other than Uber, and (2) a very small
18   set of materials (expert reports for four expert witnesses) that Waymo has consented to let Uber
19   review on an “attorneys’ eyes only” basis. Waymo has refused to agree to further access by Uber’s
20   attorneys in the Adversary Proceeding. Thus, even as to the testimony of and documents produced
21   on behalf of Uber’s own current and former employees and expert witnesses, Uber is in the odd
22   predicament where its current outside counsel are not permitted to review un-redacted versions, for
23   the reason that the testimony touched upon information designated as confidential by Waymo or
24   Google. Uber should be permitted to review these materials subject to the restrictions of the
25   protective order entered in the Adversary Proceeding, which affords the same level of protection as
26   did the Protective Order in the Litigation. Furthermore, the other parties to the Adversary
27   Proceeding should be granted permission to review and use these materials as well, to facilitate the
28   most expeditious resolution of the Adversary Proceeding.

                         MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#    129-9     Filed: 02/24/216 Entered: 02/24/21 04:14:33            Page 11
                                                of 22
           Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 11 of 19


 1   II.      The Litigation Materials, or At Least A Significant Portion of Them, Are Relevant to
              the Adversary Proceeding Because There Is Substantial Overlap Between the Litigation
 2            and the Adversary Proceeding.
 3            15.   There is substantial overlap between the Litigation and the Adversary proceeding, not
 4   only as to the core facts and events, but also as to parties, witnesses, allegations, and issues.
 5            16.   First, while there is not a perfect identity of parties between the two proceedings, all
 6   of the parties to the Litigation are effectively (if not technically) involved in the Adversary
 7   Proceeding. Uber, of course, is a party to both proceedings. Ottomotto LLC and Otto Trucking LLC
 8   were parties to the Litigation, and both have been acquired by Uber or its affiliates, so they have no
 9   confidentiality interests distinct from Uber’s. Levandowski was a critical non-party in the Litigation
10   and his conduct was important to this case; he is also a party to the Adversary Proceeding. Finally,
11   although Waymo is not technically a party to the Adversary Proceeding, its role in the Litigation was
12   as successor-in-interest to Google, who is a party to the Adversary Proceeding (as an intervenor in
13   one count). Google was the actual entity involved in the events underlying the Litigation and the
14   Adversary Proceeding; at the time the events occurred, it was Google information that was allegedly
15   misappropriated and Levandowski’s obligations to Google that were breached. Waymo succeeded
16   to Google’s self-driving car business. Waymo and Google remain affiliates owned by the same
17   parent company, Alphabet Inc., and are characterized as merely different “business segments” of
18   Alphabet.2 Further, Google and Alphabet are both signatories to the settlement agreement resolving
19   the Litigation. While a complete identity of parties between the matters is not required to justify a
20   modification of the protective order, see Foltz, 331 F.3d at 1132; Beckman, 966 F.2d at 475, the
21   overlap in parties that exists here strongly suggests that no prejudice will result from allowing the
22   use of the materials in the Adversary Proceeding.
23            17.   Second, there is considerable overlap in the witnesses relevant to the Litigation and
24   the Adversary Proceeding. In its Rule 26 initial disclosures, Uber identified thirty-five witnesses
25

26

27
     2
28     Alphabet, Inc. SEC Form 10-Q, June 30, 2020, at p. 31, available at
     https://www.sec.gov/Archives/edgar/data/1652044/000165204420000032/goog-20200630.htm.

                         MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#    129-9     Filed: 02/24/217 Entered: 02/24/21 04:14:33            Page 12
                                                of 22
         Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 12 of 19


 1   who were deposed and/or testified in this Litigation.3 (See Ex. C, Uber Rule 26 Disclosures). In his
 2   disclosures, Levandowski listed twenty witnesses who were deposed and/or testified in this
 3   Litigation, a number of whom were not on Uber’s list. 4 (See Ex. D Levandowski Rule 26
 4   Disclosures.) Certainly, the documents produced and testimony given by those witnesses in the
 5   Litigation may be relevant to the Adversary Proceeding and their relevancy can only be determined
 6   by review of the materials.
 7           18.      Third, many of the core facts and events underlying the Litigation are relevant to the
 8   Adversary Proceeding. By way of example only, one of the major topics in the Litigation was the
 9   forensic review performed by Stroz Friedberg LLC (“Stroz”), before Uber acquired Levandowski’s
10   company, for the express purpose of preventing any Google confidential information from making
11   its way to Uber’s systems. In the Adversary Proceeding, at least three of Uber’s counterclaims and
12   affirmative defenses to indemnification (rescission, “Excluded Claims,” and “Post-Signing Specified
13   Bad Acts”) will be informed by (a) whether Levandowski provided accurate and complete
14   information to Stroz during its review regarding his trade secret misappropriation and secret control
15   of a competing venture, and (b) whether Levandowski possessed or retained access to Google
16   confidential information after Uber signed the deal to acquire his company (on April 11, 2016). (See
17   Ex. A at pp. 63-68, Defenses 4, 5, 7.) Thus, the evidence and discovery related to the Stroz review is
18   relevant to the Adversary Proceeding. As another example, the Litigation focused on whether Uber,
19   through the conduct of Levandowski and other employees, had misappropriated any Google or
20   Waymo trade secret or infringed upon any Google or Waymo patent. In the Adversary Proceeding,
21   one of Uber’s defenses is that the Indemnification Agreement is nullified by Levandowski’s
22   inducing, directing, knowingly permitting, or failing to disclose acts that would constitute the
23

24   3
       Those witnesses are: Barton Sweeney, Andrew; Bentley, Adam; Boehmke, Scott; Burnette, Don; Chew, Hanley;
     Cooper, Alex; Droz, Pierre Yves; Faulkner, Kevin; Friedberg, Eric; Fulginiti Genow, Mary; Gassend, Blaise; Haslim,
25   James; Kalanick, Travis; Lenius, Sam; Levandowski, Anthony; Linaval, Asheem; Maugeri, Melanie; McCann, Will;
     Meyhofer, Eric; Morgan, Rhian; Morriss, Zachary; Palomar, Matthew; Pennecot, Gaetan; Poetzscher, Cameron; Qi,
26   Nina; Raduta, Radu; Ratner, Daniel; Ron, Lior; Schwarz, Brent; Sebern, Colin; Stojanovski, Ognen; Suhr, Justin; Tate,
     Eric Akira; Ulrich, Drew; Wachter, Luke.
27   4
       Those witnesses are: Bares, John; Chew, Hanley; Drummond, David; Friedberg, Eric; Fulginiti, Mary; Holden, Jeff;
28   Kalanick, Travis; Krafcik, John; Levandowski, Anthony; Maugeri, Melanie; McClendon, Brian; Padilla, Angela;
     Poetzscher, Cameron; Qi, Nina; Ron, Lior; Schwarz, Brent; Stojanovski, Ognen; Suhr, Justin; Tate, Eric; Xing, Michael.

                            MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#       129-9      Filed: 02/24/218 Entered: 02/24/21 04:14:33                  Page 13
                                                    of 22
        Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 13 of 19


 1   transfer or use of Google confidential information, trade secrets, or intellectual property. Thus,
 2   Litigation materials related to the alleged misappropriation of trade secrets or infringement of
 3   patents, and Levandowski’s role in the same, are relevant to the Adversary Proceeding. As another
 4   example, allegations in the Litigation encompassed the topic of whether Levandowski or those
 5   acting under his direction solicited other Google employees to leave and join Uber. Likewise, one of
 6   Uber’s defenses in the Adversary Proceeding hinges upon whether Levandowski participated in,
 7   facilitated, or knew of any solicitation of Google employees after April 11, 2016. (Id. at pp. 63–65,
 8   Defense 4.) Thus, the discovery in the Litigation about Levandowski’s role in any such solicitation
 9   will be relevant to the Adversary Proceeding. As another example, the discovery in the Litigation
10   encompassed events related to felonious activity on the part of Levandowski—including but not
11   limited to felony trade secret theft. Likewise, one of Uber’s defenses in the Adversary Proceeding is
12   that California law prohibits indemnification for felonious conduct. (Id. at pp.62–63, Defense 3.)
13   Thus, any discovery in the Litigation that relates to Levandowski’s felonious activity is relevant to
14   the Adversary Proceeding.
15          19.     Fourth, another of Uber’s key defenses to indemnification in the Adversary
16   Proceeding, the Post-Signing Bad Act defense, requires showing that bad acts committed by
17   Levandowski were the “subject of” a claim by a former employer of Levandowski—regardless
18   whether that claim was asserted directly against Levandowski. (See id. at pp. 63–65, Defense 4)
19   (asserting that Indemnification Agreement is nullified by “Post-Signing Specified Bad Acts” that
20   was or were “the subject of a Former Employer Claim.”). For these purposes, Waymo qualifies as a
21   Former Employer, including because the complaint in this case alleges that Levandowski was a
22   manager of Waymo (see, e.g., Am. Compl. ¶¶ 4, 41), and this Litigation qualifies as a Former
23   Employer Claim. Thus, the record in the Litigation is relevant not only in terms of showing whether
24   Levandowski in fact committed a Post-Signing Specified Bad Act (as defined in the Indemnification
25   Agreement), but also whether that bad act was the subject of a claim in this case. (Id.)
26   III.   The Relief Sought Will Promote Judicial Economy and Efficiency.
27          20.     Because of the substantial overlap between the underlying events, parties, allegations,
28   and issues in the Litigation and those in the Adversary Proceeding, much of the record and the

                         MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#   129-9     Filed: 02/24/219 Entered: 02/24/21 04:14:33           Page 14
                                               of 22
       Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 14 of 19


 1   discovery from the Litigation is likely to be relevant to the Adversary Proceeding. A substantial
 2   duplication of effort would result if Uber were forced to re-conduct all of the discovery anew; this
 3   would defy principles of judicial economy and efficiency and would result in needless waste. The
 4   wastefulness would be particularly egregious given that Uber already has the relevant materials in
 5   its possession, and no additional production would be necessary for Uber to make use of those
 6   materials in the Adversary Proceeding.
 7          21.     There is no countervailing concern weighing against the modification of the
 8   Protective Order because all the parties to the Litigation have a direct or indirect interest in the
 9   Adversary Proceeding. And although it is possible that non-parties who produced information or
10   testified in the Litigation may prefer that the Court not modify the Protective Order, those non-
11   parties’ confidentiality interests will be fully protected because an equally strong protective order
12   has been entered in the Adversary Proceeding. Indeed, all non-party information will be subject to
13   the exact same level of protection that it was subject to in the Litigation. (See Ex. B Adversary
14   Proceeding Protective Order.) Under these circumstances, “[w]here reasonable restrictions . . . will
15   continue to protect an affected party’s legitimate interests in privacy, a collateral litigant’s request to
16   the issuing court to modify an otherwise proper protective order . . . should generally be granted.”
17   Foltz, 331 F.3d at 1132. And, as the Ninth Circuit held in Beckman, the fact that one or more non-
18   parties (or even parties) produced information in reliance on the protective order is not enough, on
19   its own, to justify refusing to modify the protective order. Beckman, 966 F.2d at 475-76.
20          22.     Accordingly, Uber respectfully requests that the court modify Section 7 (including
21   subsections 7.1 through 7.4) of the Protective Order in this Litigation to allow the parties to the
22   Adversary Proceeding to use the Protected Material for prosecuting, defending, and attempting to
23   settle the Adversary Proceeding.
24          23.     Uber recognizes that certain material produced in this Litigation may not be relevant
25   to the Adversary Proceeding. However, the optimal way for Uber to be certain it has identified all
26   relevant materials is to review the entirety of the record in this case. Without at least conducting
27   keyword searches in the testimony of each witness, it is impossible for Uber to know what topics
28   their testimony covered.

                         MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#    129-9                   10 Entered: 02/24/21 04:14:33
                                       Filed: 02/24/21                                        Page 15
                                                of 22
       Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 15 of 19


 1   IV.    In the Alternative, The Parties to the Adversary Proceeding Should Be Permitted to
            Review and Use Specified Testimony and Record Materials.
 2

 3          24.     At minimum, and in the alternative, Uber and the other parties to the Adversary
 4   Proceeding should be permitted to review the testimony and documents that Uber believes—based
 5   on the minimal information available to it at present—are most likely to be relevant to the Adversary
 6   Proceeding. That includes:
 7                  a.        The testimony of, and documents produced by, all of the witnesses who were
 8          identified in the Rule 26 disclosures in the Adversary Proceeding (See generally, Ex. C and
 9          D) by either Uber or Levandowski. In those disclosures, Uber identified 35 witnesses who
10          were deposed and/or testified in this Litigation, and Mr. Levandowski identified 20 such
11          witnesses. Thirteen of these witnesses overlapped. The descriptions of these witnesses’
12          expected testimony in the Adversary Proceeding reflects that these witnesses will testify
13          about some of the same issues they likely testified about in this Litigation, including alleged
14          solicitation of employees, alleged theft of trade secrets, and/or the business transactions
15          related to Google’s, Waymo’s, Otto’s and/or Uber’s development of technology for
16          autonomous vehicles. Clearly some of the testimony of these witnesses in this Litigation is
17          likely to be relevant, but that testimony cannot be precisely identified without reviewing the
18          transcripts of their testimony.
19                  b.        The testimony, reports, and related materials of the following expert witnesses
20          retained by Waymo in the Litigation: Andrew Crain, Paul French, Lambertus Hesselink,
21          Jonathan How, and Martin Rinard. These experts are likely to have testified on matters
22          relevant to the Adversary Proceeding because, on information and belief, Crain and French
23          were forensic experts, Hesselink was a technology expert, and How and Rinard were trade
24          secret experts.
25                  c.        The testimony of, and documents produced by or on behalf of, then-Google-
26          employees Gary Brown, Tim Willis, Sean Noyce, Jai Krishna, Dimitri Dolgov, and Sasha
27          Zbrozek, as well as former Google/Waymo employees Bryan Salesky, Sebastian Thrun, and
28          Chris Urmson. These witnesses are likely to have information relevant to the Adversary

                         MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#     129-9                  11 Entered: 02/24/21 04:14:33
                                       Filed: 02/24/21                                      Page 16
                                                of 22
       Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 16 of 19


 1         Proceeding because, with the exception of Zbrozek, each was identified by either Waymo or
 2         Google as having information related to the alleged misappropriation of trade secrets by
 3         Levandowski or other employees who left Google and came to Uber, and/or the development
 4         of those trade secrets. (See Dkt. 797-2, 797-3.) Zbrozek is likely to have relevant
 5         information about Google’s investigation into what information Levandowski took from
 6         Google. (See, e.g., Dkt. 2658, Waymo opening statement.)
 7                d.        The testimony of, and documents produced by or on behalf of, John Gardner,
 8         Stefanie Olsen, and Rudy Kim. These witnesses are likely to have information relevant to
 9         the Adversary Proceeding because each was identified by Waymo as having information
10         related to the alleged misappropriation of trade secrets by Levandowski or other employees.
11         (See Dkt. 797-3.)
12                e.        The complete and un-redacted copy of the final report of J Christian Gerdes,
13         dated 11/4/2019, and any and all materials and party submissions preceding or relating to that
14         report. These materials are likely to be relevant to the Adversary Proceeding because, upon
15         information and belief, the findings of that report reflect and relate to a Post-Signing
16         Specified Bad Act that nullifies the Indemnification Agreement.
17                f.        The documents and data produced by non-party Stroz Friedberg LLC. These
18         materials are almost certainly relevant to the Adversary Proceeding because they bear on
19         whether Levandowski committed one or more Post-Signing Specified Bad Acts, and whether
20         Levandowski made full and accurate disclosures prior to entering into the Indemnification
21         Agreement.
22                g.        The testimony, reports, and related materials of the experts retained by Uber
23         in the Litigation, notwithstanding the fact that they may refer to information or documents
24         designated confidential by Waymo or another person/entity. Uber has possession of these
25         materials, but is in the odd predicament where its current outside counsel are not permitted to
26         review them because they may reference documents or information that have been designated
27         confidential by other parties or non-parties. Uber’s current outside counsel should be
28         permitted to review these materials subject to the restrictions of the protective order entered

                        MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#   129-9                  12 Entered: 02/24/21 04:14:33
                                     Filed: 02/24/21                                       Page 17
                                              of 22
       Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 17 of 19


 1          in the Adversary Proceeding, which affords the same level of protection as did the Protective
 2          Order in the Litigation.
 3                  h.      The testimony of, and documents produced by or on behalf of, Uber’s current
 4          and former employees. Again, Uber is in the odd predicament where its current outside
 5          counsel are not permitted to review un-redacted versions of some of Uber’s own employees’
 6          testimony, and documents because they may reference documents or information that have
 7          been designated confidential by other parties or non-parties. Uber’s current outside counsel
 8          should be permitted to review these materials subject to the restrictions of the protective
 9          order entered in the Adversary Proceeding, which affords the same level of protection as did
10          the Protective Order in the Litigation.
11                                             CONCLUSION
12          For the foregoing reasons, Uber respectfully requests that this Court authorize the
13   modification of paragraph 7 of the Protective Order to permit the parties to the Adversary
14   Proceeding to review the record in this case for the limited purpose of determining its relevance to
15   the Adversary Proceeding and to use and produce relevant parts of the record subject to the
16   Adversary Proceeding Protective Order. All confidentiality designations made in this Litigation will
17   apply as though they had been made in the Adversary Proceeding, unless the Designating Party
18   revises the designation or the designation is challenged pursuant to the terms of the Adversary
19   Proceeding Protective Order. In the alternative, Uber requests that the Court authorize the
20   modification of the Protective Order to permit the parties to the Adversary Proceeding to review and
21   use, and produce as appropriate, the materials listed in Paragraph 24 above, subject to the Adversary
22   Proceeding Protective Order.
23   Respectfully submitted:
24

25

26

27

28

                         MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#   129-9                    13 Entered: 02/24/21 04:14:33
                                       Filed: 02/24/21                                     Page 18
                                                of 22
       Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 18 of 19


 1   DATED: November 5, 2020                     PACHULSKI STANG ZIEHL & JONES LLP
 2                                               By: /s/ Debra I. Grassgreen
                                                 Debra I. Grassgreen
 3                                               Miriam Manning
                                                 and
 4                                               JENNER & BLOCK LLP
                                                 David J. Bradford
 5                                               Terri L. Mascherin
                                                 Counsel for Defendant Uber Technologies, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                      MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104446.5
 Case: 20-03050 85647/001
                     Doc#   129-9                 14 Entered: 02/24/21 04:14:33
                                    Filed: 02/24/21                                Page 19
                                             of 22
       Case 3:17-cv-00939-WHA Document 2726 Filed 11/05/20 Page 19 of 19



 1   STATE OF CALIFORNIA                      )
                                              )
 2   CITY OF SAN FRANCISCO                    )

 3          I, Oliver Carpio, am employed in the city and county of San Francisco, State of
     California. I am over the age of 18 and not a party to the within action; my business address is
 4   150 California Street, 15th Floor, San Francisco, California 94111-4500.
 5           On November 5, 2020, I caused to be served the following documents in the manner
     stated below:
 6
              x   DEFENDANT UBER TECHNOLOGIES, INC.’S NOTICE OF MOTION
 7                AND MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE
                  ORDER
 8
              x   DECLARATION OF DEBRA GRASSGREEN IN SUPPORT OF
 9                DEFENDANT’S MOTION TO MODIFY THE INTERIM MODEL
                  PROTECTIVE ORDER
10            x   [PROPOSED] ORDER GRANTING DEFENDANT’S MOTION TO
                  MODIFY THE INTERIM MODEL PROTECTIVE ORDER
11

12
              ;(BY EMAIL) On November 5, 2020, I caused to be served the above-described
                documents by email to the parties indicated on the service list below at the
13                     indicated email address.
          I        I
14
                  Attorneys for Google LLC                    Attorneys for Anthony S. Levandowski
15
     MUNGER, TOLLES & OLSON LLP                              KELLER BENVENUTTI KIM LLP
16   Thomas B. Walper (thomas.walper@mto.com)               Tobias S. Keller (tkeller@kbkllp.com)
     John W. Berry (john.berry@mto.com)                      Dara L. Silveira (dsilveira@kbkllp.com)
17   Alexander S. Gorin (alex.gorin@mto.com)

     KEKER, VAN NEST & PETERS LLC                            GOODWIN PROCTER LLP
18
     Rachael E. Meny (rmeny@keker.com)                      Brett Schuman (bschuman@goodwinlaw.com)
     Thomas E. Gorman (tgorman@keker.com)                    Rachel M. Walsh (rwalsh@goodwinlaw.com)
19                                                           Hong-An Vu (hvu@goodwinlaw.com)
20                 Counsel for Tyto Group                              Counsel for Peak Trust
21   SAWYER & LABAR LLP                                      JERMAIN, DUNNAGAN & OWENS, P.C.
     Adrian Sawyer (sawyer@sawyerlabar.Com)                  Diane F. Vallentine (dvallentine@jdolaw.com)
22

23          I declare under penalty of perjury, under the laws of the State of California and the
     United States of America that the foregoing is true and correct.
24
              Executed on November 5, 2020 at San Francisco, California.
25
                                                                    /s/ Oliver Carpio______________
26                                                                      Legal Assistant
27

28


    DOCS_SF:104475.1
 Case: 20-03050 85647/001
                     Doc# 129-9        Filed: 02/24/212 Entered: 02/24/21 04:14:33            Page 20
                                                of 22
          Case 3:17-cv-00939-WHA Document 2726-1 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                        UNITED STATES DISTRICT COURT
11                                    NORTHERN DISTRICT OF CALIFORNIA
                                           SAN FRANCISCO DIVISION
12
     WAYMO LLC,                                                   Case No. 3:17-cv-00939-WHA
13
                                          Plaintiff,              [PROPOSED] ORDER APPROVING
14                                                                DEFENDANT’S MOTION TO MODIFY
                        v.                                        THE INTERIM MODEL PROTECTIVE
15                                                                ORDER
     UBER TECHNOLOGIES, INC.
16   OTTOMOTTO LLC, OTTO TRUCKING
     LLC
17
                                          Defendants
18

19             Defendant Uber Technologies, Inc. (“Uber”) filed a Motion1 to modify paragraph 7 of the
20   Interim Model Protective Order in the above-captioned matter (the “Protective Order”) to allow the
21   parties to the bankruptcy proceeding entitled, Anthony Levandowski v Uber Technologies, Inc., N.D.
22   Cal. Bankr., Adv. Pro. No. 20-03050 (HLB) (the “Adversary Proceeding”) to (a) review the
23   Protected Materials for the purpose of evaluating whether they are relevant to the Adversary
24   Proceeding and (b) use (and produce in discovery) such materials for prosecuting, defending, and
25   attempting to settle the Adversary Proceeding, pursuant to a substantially identical Adversary
26   Proceeding Protective Order. Upon consideration of the Motion and good cause shown,
27

28
     1
         Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.

                  ORDER GRANTING MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
     DOCS_SF:104452.4 85647/001
 Case: 20-03050           Doc# 129-9         Filed: 02/24/21        Entered: 02/24/21 04:14:33         Page 21
                                                      of 22
        Case 3:17-cv-00939-WHA Document 2726-1 Filed 11/05/20 Page 2 of 2


 1          1.      Uber’s Motion is GRANTED.
 2          2.      Section 7 (including subsections 7.1 through 7.4) of the Protective Order entered in
 3   this case is modified to allow the parties to the Adversary Proceeding to (a) review the Protected
 4   Materials for the purpose of evaluating whether they are relevant to the Adversary Proceeding, and
 5   (b) use (and produce in discovery) such materials for prosecuting, defending, and attempting to settle
 6   the Adversary Proceeding, pursuant to the Adversary Proceeding Protective Order. All
 7   confidentiality designations made in this Litigation shall apply as though they had been made in the
 8   Adversary Proceeding, unless the Designating Party revises the designation or the designation is
 9   challenged pursuant to the terms of the Adversary Proceeding Protective Order.
10   IT IS SO ORDERED:
11

12   Dated: December ___, 2020
                                                          HON. WILLIAM H. ALSUP
13                                                        United States District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                 ORDER GRANTING MOTION TO MODIFY THE INTERIM MODEL PROTECTIVE ORDER
    DOCS_SF:104452.4
 Case: 20-03050 85647/001
                     Doc#   129-9    Filed: 02/24/212 Entered: 02/24/21 04:14:33          Page 22
                                              of 22
